Citation Nr: 1435831	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-42 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to December 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in December 2008 by the Department of Veteran Affairs (VA) Regional Office in Roanoke, Virginia (RO).


FINDING OF FACT

The Veteran was diagnosed with his current bilateral shin splints in active duty.


CONCLUSION OF LAW

Bilateral shin splints were incurred in active military service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for bilateral shin splints on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue of entitlement to service connection for bilateral shin splints.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

In June 2008, the Veteran filed a claim seeking entitlement to service connection for bilateral shin splints.  In a December 2008 rating decision, the RO denied service connection for that disorder.  In March 2009, the Veteran filed a timely notice of disagreement with the denial of service connection.  In September 2009, the RO issued a statement of the case, and the Veteran perfected an appeal in October 2009.  In January 2011, the Board remanded this matter for further development and readjudication, to include affording the Veteran his requested hearing.  As the Veteran withdrew his hearing request in January 2012, the Board will now proceed with adjudication of this matter. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

The Veteran has continually asserted that his bilateral shin splints began during service and are still a daily problem.

Service treatment records reflected that the Veteran given an assessment of shin splints in August 1989.  Post-service VA treatment records dated in July 2008 showed repeated complaints of shin pain and bilateral shin splints.  A March 2009 private treatment record also showed complaints of bilateral shin pain.   

In an October 2008 VA examination report, the examiner noted the Veteran's assertion that his bilateral shin condition began in 1986.  Radiology studies of each tibia and fibula were noted to be negative at that time.  The examiner concluded that there was no radiographic or clinical evidence of a bilateral shin condition.

The Board finds the October 2008 VA examination report to be inadequate and of little probative value.  The October 2008 VA examiner did not review the Veteran's claims file, did not adequately consider the Veteran's statements that he experienced bilateral shin splints since active service, and did not acknowledge or discuss findings of bilateral shin splints in VA treatment records dated July 2008.  

During the pendency of the appeal, the Veteran asserted that he experienced bilateral shin splints since active service as the result of physical training during active service.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay statements are competent evidence of a diagnosis if they describe symptoms that support a later diagnosis by a medical professional).  The Board is cognizant that the Veteran indicated that he had "not pursued this matter since service until now because being overweight and now having shin pain" during the October 2008 VA examination.  However, the Veteran's written statements of record are internally consistent, as he has repeatedly asserted and clarified that he had shin pain that began during and persisted since active service.  Based on the above, the Board finds the Veteran's assertions of experiencing bilateral shin splints since active duty service as credible evidence.

In view of the totality of the evidence, including the documented in-service treatment for bilateral shin splints, the post-service VA and private treatment provider findings July 2008 and March 2009, the Veteran's competent and credible statements of bilateral shin pain that began in active service and continues to currently bother him on a daily basis, and the decreased probative value of the October 2008 VA examination report, the Board finds the evidence is in relative equipoise that Veteran's bilateral shin splints were incurred in or as a result of his active military service.  Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral shin splints is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral shin splints is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


